Exhibit 10.2

 

EXHIBIT C

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR
REASONABLY ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH
SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR
OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT.

 

COMMON STOCK PURCHASE WARRANT

 

To Purchase                      Shares of Common Stock of

 

Implant Sciences Corporation

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) CERTIFIES that, for value
received,                            (the “Holder”), is entitled, upon the terms
and subject to the limitations on exercise and the conditions hereinafter set
forth, at any time on or after the six month anniversary of the date of issuance
of this Warrant (the “Initial Exercise Date”) and on or prior to the 5 ½ year
anniversary of the Closing Date (the “Termination Date”) but not thereafter, to
subscribe for and purchase from Implant Sciences Corporation, a Massachusetts
corporation (the “Company”), up to                          shares (the “Warrant
Shares”) of Common Stock, par value $0.10 per share, of the Company (the “Common
Stock”).  The purchase price of one share of Common Stock (the “Exercise Price”)
under this Warrant shall be $9.35, subject to adjustment hereunder.  The
Exercise Price and the number of Warrant Shares for which the Warrant is
exercisable shall be subject to adjustment as provided herein. Capitalized terms
used and not otherwise defined herein shall have the meanings set forth in that
certain Securities Purchase Agreement (the “Purchase Agreement”), dated March 3,
2005 among the Company and the purchasers signatory thereto.

 

1

--------------------------------------------------------------------------------


 


1.  TITLE TO WARRANT.  PRIOR TO THE TERMINATION DATE AND SUBJECT TO COMPLIANCE
WITH APPLICABLE LAWS AND SECTION 7 OF THIS WARRANT, THIS WARRANT AND ALL RIGHTS
HEREUNDER ARE TRANSFERABLE, IN WHOLE OR IN PART, AT THE OFFICE OR AGENCY OF THE
COMPANY BY THE HOLDER IN PERSON OR BY DULY AUTHORIZED ATTORNEY, UPON SURRENDER
OF THIS WARRANT TOGETHER WITH THE ASSIGNMENT FORM ANNEXED HERETO PROPERLY
ENDORSED.  THE TRANSFEREE SHALL SIGN AN INVESTMENT LETTER IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COMPANY.


 


2.  AUTHORIZATION OF SHARES.  THE COMPANY COVENANTS THAT ALL WARRANT SHARES
WHICH MAY BE ISSUED UPON THE EXERCISE OF THE PURCHASE RIGHTS REPRESENTED BY THIS
WARRANT WILL, UPON EXERCISE OF THE PURCHASE RIGHTS REPRESENTED BY THIS WARRANT,
BE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND FREE FROM
ALL TAXES, LIENS AND CHARGES IN RESPECT OF THE ISSUE THEREOF (OTHER THAN TAXES
IN RESPECT OF ANY TRANSFER OCCURRING CONTEMPORANEOUSLY WITH SUCH ISSUE).


 


3.  EXERCISE OF WARRANT.


 

(a)  Exercise of the purchase rights represented by this Warrant may be made at
any time or times on or after the Initial Exercise Date and on or before the
Termination Date by delivery to the Company of a duly executed facsimile copy of
the Notice of Exercise Form annexed hereto (or such other office or agency of
the Company as it may designate by notice in writing to the registered Holder at
the address of such Holder appearing on the books of the Company); provided,
however, no issuance of Warrant Shares shall take place unless, within 5 Trading
Days of the date said Notice of Exercise is delivered to the Company, the Holder
shall have surrendered this Warrant to the Company and the Company shall have
received payment of the aggregate Exercise Price of the shares thereby purchased
by wire transfer or cashier’s check drawn on a United States bank.  Certificates
for shares purchased hereunder shall be transmitted by the transfer agent of the
Company to the Holder by crediting the account of the Holder’s prime broker with
the Depository Trust Company through its Deposit Withdrawal Agent Commission
(“DWAC”) system within 3 Trading Days from the delivery to the Company of the
Notice of Exercise Form, surrender of this Warrant and payment of the aggregate
Exercise Price as set forth above (“Warrant Share Delivery Date”).  This Warrant
shall be deemed to have been exercised on the date the Exercise Price is
received by the Company.  The Warrant Shares shall be deemed to have been
issued, and Holder or any other person so designated to be named therein shall
be deemed to have become a holder of record of such shares for all purposes, as
of the date the Warrant has been exercised by surrender of the Warrant and
payment to the Company of the Exercise Price and all taxes required to be paid
by the Holder, if any, pursuant to Section 5 prior to the issuance of such
shares, have been paid.  If the Company fails to cause its transfer agent to
transmit to the Holder through the DWAC system a certificate or certificates
representing the Warrant Shares pursuant to this Section 3(a) by the 2nd Trading
Day following the Warrant Share Delivery Date, then the Holder will have the
right to rescind such exercise; provided, however, if the Company delivers the
Warrant Shares after the Warrant Share Delivery Date and prior to a rescission
by the Holder, Holder’s right to rescind shall only be effective if exercised
prior to the 2nd Trading Day after delivery of

 

2

--------------------------------------------------------------------------------


 

the Warrant Shares to the Holder; provided, further, if the Holder rescinds such
exercise after delivery, the Holder shall promptly return such Warrant Shares to
the Company.  In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit to the Holder through the
DWAC system a certificate or certificates representing the Warrant Shares
pursuant to an exercise by the 2nd Trading Day following the Warrant Share
Delivery Date, and if after such day the Holder is required by its broker to
purchase (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Warrant Shares which the
Holder anticipated receiving upon such exercise (a “Buy-In”), then the Company
shall (1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue times (B) the price at which the sell
order giving rise to such purchase obligation was executed, and (2) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored or deliver to
the Holder the number of shares of Common Stock that would have been issued had
the Company timely complied with its exercise and delivery obligations
hereunder.  For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In, together with applicable confirmations
and other evidence reasonably requested by the Company.  Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing shares of Common Stock upon exercise of
the Warrant as required pursuant to the terms hereof.

 


(B)  IF THIS WARRANT SHALL HAVE BEEN EXERCISED IN PART, THE COMPANY SHALL, AT
THE TIME OF DELIVERY OF THE CERTIFICATE OR CERTIFICATES REPRESENTING WARRANT
SHARES, DELIVER TO HOLDER A NEW WARRANT EVIDENCING THE RIGHTS OF HOLDER TO
PURCHASE THE UNPURCHASED WARRANT SHARES CALLED FOR BY THIS WARRANT, WHICH NEW
WARRANT SHALL IN ALL OTHER RESPECTS BE IDENTICAL WITH THIS WARRANT.


 


(C)  THE HOLDER SHALL NOT HAVE THE RIGHT TO EXERCISE ANY PORTION OF THIS
WARRANT, PURSUANT TO SECTION 3(A) OR OTHERWISE, TO THE EXTENT THAT AFTER GIVING
EFFECT TO SUCH ISSUANCE AFTER EXERCISE, THE HOLDER (TOGETHER WITH THE HOLDER’S
AFFILIATES), AS SET FORTH ON THE APPLICABLE NOTICE OF EXERCISE, WOULD
BENEFICIALLY OWN IN EXCESS OF 4.99% OF THE NUMBER OF SHARES OF THE COMMON STOCK
OUTSTANDING IMMEDIATELY AFTER GIVING EFFECT TO SUCH ISSUANCE.  FOR PURPOSES OF
THE FOREGOING SENTENCE, THE NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY OWNED
BY THE HOLDER AND ITS AFFILIATES SHALL INCLUDE THE NUMBER OF SHARES OF COMMON
STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT WITH RESPECT TO WHICH THE
DETERMINATION OF SUCH SENTENCE IS BEING MADE, BUT SHALL EXCLUDE THE NUMBER OF
SHARES OF COMMON STOCK WHICH WOULD BE ISSUABLE UPON (A) EXERCISE OF THE
REMAINING,

 

3

--------------------------------------------------------------------------------


 


NONEXERCISED PORTION OF THIS WARRANT BENEFICIALLY OWNED BY THE HOLDER OR ANY OF
ITS AFFILIATES AND (B) EXERCISE OR CONVERSION OF THE UNEXERCISED OR NONCONVERTED
PORTION OF ANY OTHER SECURITIES OF THE COMPANY (INCLUDING, WITHOUT LIMITATION,
ANY OTHER WARRANTS) SUBJECT TO A LIMITATION ON CONVERSION OR EXERCISE ANALOGOUS
TO THE LIMITATION CONTAINED HEREIN BENEFICIALLY OWNED BY THE HOLDER OR ANY OF
ITS AFFILIATES.  EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE, FOR PURPOSES OF
THIS SECTION 3(C), BENEFICIAL OWNERSHIP SHALL BE CALCULATED IN ACCORDANCE WITH
SECTION 13(D) OF THE EXCHANGE ACT, IT BEING ACKNOWLEDGED BY HOLDER THAT THE
COMPANY IS NOT REPRESENTING TO HOLDER THAT SUCH CALCULATION IS IN COMPLIANCE
WITH SECTION 13(D) OF THE EXCHANGE ACT AND HOLDER IS SOLELY RESPONSIBLE FOR ANY
SCHEDULES REQUIRED TO BE FILED IN ACCORDANCE THEREWITH.  TO THE EXTENT THAT THE
LIMITATION CONTAINED IN THIS SECTION 3(C) APPLIES, THE DETERMINATION OF WHETHER
THIS WARRANT IS EXERCISABLE (IN RELATION TO OTHER SECURITIES OWNED BY THE
HOLDER) AND OF WHICH A PORTION OF THIS WARRANT IS EXERCISABLE SHALL BE IN THE
SOLE DISCRETION OF SUCH HOLDER, AND THE SUBMISSION OF A NOTICE OF EXERCISE SHALL
BE DEEMED TO BE SUCH HOLDER’S DETERMINATION OF WHETHER THIS WARRANT IS
EXERCISABLE (IN RELATION TO OTHER SECURITIES OWNED BY SUCH HOLDER) AND OF WHICH
PORTION OF THIS WARRANT IS EXERCISABLE, IN EACH CASE SUBJECT TO SUCH AGGREGATE
PERCENTAGE LIMITATION, AND THE COMPANY SHALL HAVE NO OBLIGATION TO VERIFY OR
CONFIRM THE ACCURACY OF SUCH DETERMINATION.  FOR PURPOSES OF THIS SECTION 3(C),
IN DETERMINING THE NUMBER OF OUTSTANDING SHARES OF COMMON STOCK, THE HOLDER MAY
RELY ON THE NUMBER OF OUTSTANDING SHARES OF COMMON STOCK AS REFLECTED IN (X) THE
COMPANY’S MOST RECENT FORM 10-QSB OR FORM 10-KSB, AS THE CASE MAY BE, (Y) A MORE
RECENT PUBLIC ANNOUNCEMENT BY THE COMPANY OR (Z) ANY OTHER NOTICE BY THE COMPANY
OR THE COMPANY’S TRANSFER AGENT SETTING FORTH THE NUMBER OF SHARES OF COMMON
STOCK OUTSTANDING.  UPON THE WRITTEN OR ORAL REQUEST OF THE HOLDER, THE COMPANY
SHALL WITHIN TWO TRADING DAYS CONFIRM ORALLY AND IN WRITING TO THE HOLDER THE
NUMBER OF SHARES OF COMMON STOCK THEN OUTSTANDING.  IN ANY CASE, THE NUMBER OF
OUTSTANDING SHARES OF COMMON STOCK SHALL BE DETERMINED AFTER GIVING EFFECT TO
THE CONVERSION OR EXERCISE OF SECURITIES OF THE COMPANY, INCLUDING THIS WARRANT,
BY THE HOLDER OR ITS AFFILIATES SINCE THE DATE AS OF WHICH SUCH NUMBER OF
OUTSTANDING SHARES OF COMMON STOCK WAS REPORTED.


 


(D)  IF AT ANY TIME AFTER ONE YEAR FROM THE DATE OF ISSUANCE OF THIS WARRANT
THERE IS NO EFFECTIVE REGISTRATION STATEMENT REGISTERING THE RESALE OF THE
WARRANT SHARES BY THE HOLDER AT SUCH TIME (SUBJECT TO ANY SUSPENSIONS PERMITTED
PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT), THIS WARRANT MAY ALSO BE
EXERCISED AT SUCH TIME (IF AT SUCH TIME OF EXERCISE THE REGISTRATION STATEMENT
IS NOT EFFECTIVE) BY MEANS OF A “CASHLESS EXERCISE” IN WHICH THE HOLDER SHALL BE
ENTITLED TO RECEIVE A CERTIFICATE FOR THE NUMBER OF WARRANT SHARES EQUAL TO THE
QUOTIENT OBTAINED BY DIVIDING [(A-B)*(X)] BY (A), WHERE:


 

(A) – the Closing Price on the Trading Day immediately preceding the date of
such election;

 

(B) – the Exercise Price of this Warrant, as adjusted; and

 

(X) – the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.

 

4

--------------------------------------------------------------------------------


 


4.  NO FRACTIONAL SHARES OR SCRIP.  NO FRACTIONAL SHARES OR SCRIP REPRESENTING
FRACTIONAL SHARES SHALL BE ISSUED UPON THE EXERCISE OF THIS WARRANT.  AS TO ANY
FRACTION OF A SHARE WHICH HOLDER WOULD OTHERWISE BE ENTITLED TO PURCHASE UPON
SUCH EXERCISE, THE COMPANY SHALL PAY A CASH ADJUSTMENT IN RESPECT OF SUCH FINAL
FRACTION IN AN AMOUNT EQUAL TO SUCH FRACTION MULTIPLIED BY THE EXERCISE PRICE.


 


5.  CHARGES, TAXES AND EXPENSES.  ISSUANCE OF CERTIFICATES FOR WARRANT SHARES
SHALL BE MADE WITHOUT CHARGE TO THE HOLDER FOR ANY ISSUE OR TRANSFER TAX OR
OTHER INCIDENTAL EXPENSE IN RESPECT OF THE ISSUANCE OF SUCH CERTIFICATE, ALL OF
WHICH TAXES AND EXPENSES SHALL BE PAID BY THE COMPANY, AND SUCH CERTIFICATES
SHALL BE ISSUED IN THE NAME OF THE HOLDER OR IN SUCH NAME OR NAMES AS MAY BE
DIRECTED BY THE HOLDER; PROVIDED, HOWEVER, THAT IN THE EVENT CERTIFICATES FOR
WARRANT SHARES ARE TO BE ISSUED IN A NAME OTHER THAN THE NAME OF THE HOLDER,
THIS WARRANT WHEN SURRENDERED FOR EXERCISE SHALL BE ACCOMPANIED BY THE
ASSIGNMENT FORM ATTACHED HERETO DULY EXECUTED BY THE HOLDER; AND THE COMPANY MAY
REQUIRE, AS A CONDITION THERETO, THE PAYMENT OF A SUM SUFFICIENT TO REIMBURSE IT
FOR ANY TRANSFER TAX INCIDENTAL THERETO.


 


6.  CLOSING OF BOOKS.  THE COMPANY WILL NOT CLOSE ITS STOCKHOLDER BOOKS OR
RECORDS IN ANY MANNER WHICH PREVENTS THE TIMELY EXERCISE OF THIS WARRANT,
PURSUANT TO THE TERMS HEREOF.


 


7.  TRANSFER, DIVISION AND COMBINATION.


 


(A)  SUBJECT TO COMPLIANCE WITH ANY APPLICABLE SECURITIES LAWS AND THE
CONDITIONS SET FORTH IN SECTIONS 1 AND 7(E) HEREOF AND TO THE PROVISIONS OF
SECTION 4.1 OF THE PURCHASE AGREEMENT, THIS WARRANT AND ALL RIGHTS HEREUNDER ARE
TRANSFERABLE, IN WHOLE OR IN PART, UPON SURRENDER OF THIS WARRANT AT THE
PRINCIPAL OFFICE OF THE COMPANY, TOGETHER WITH A WRITTEN ASSIGNMENT OF THIS
WARRANT SUBSTANTIALLY IN THE FORM ATTACHED HERETO DULY EXECUTED BY THE HOLDER OR
ITS AGENT OR ATTORNEY AND FUNDS SUFFICIENT TO PAY ANY TRANSFER TAXES PAYABLE
UPON THE MAKING OF SUCH TRANSFER.  UPON SUCH SURRENDER AND, IF REQUIRED, SUCH
PAYMENT, THE COMPANY SHALL EXECUTE AND DELIVER A NEW WARRANT OR WARRANTS IN THE
NAME OF THE ASSIGNEE OR ASSIGNEES AND IN THE DENOMINATION OR DENOMINATIONS
SPECIFIED IN SUCH INSTRUMENT OF ASSIGNMENT, AND SHALL ISSUE TO THE ASSIGNOR A
NEW WARRANT EVIDENCING THE PORTION OF THIS WARRANT NOT SO ASSIGNED, AND THIS
WARRANT SHALL PROMPTLY BE CANCELLED.  A WARRANT, IF PROPERLY ASSIGNED, MAY BE
EXERCISED BY A NEW HOLDER FOR THE PURCHASE OF WARRANT SHARES WITHOUT HAVING A
NEW WARRANT ISSUED.


 


(B)  THIS WARRANT MAY BE DIVIDED OR COMBINED WITH OTHER WARRANTS UPON
PRESENTATION HEREOF AT THE AFORESAID OFFICE OF THE COMPANY, TOGETHER WITH A
WRITTEN NOTICE SPECIFYING THE NAMES AND DENOMINATIONS IN WHICH NEW WARRANTS ARE
TO BE ISSUED, SIGNED BY THE HOLDER OR ITS AGENT OR ATTORNEY.  SUBJECT TO
COMPLIANCE WITH SECTION 7(A), AS TO ANY TRANSFER WHICH MAY BE INVOLVED IN SUCH
DIVISION OR COMBINATION, THE COMPANY SHALL EXECUTE AND DELIVER A NEW WARRANT OR
WARRANTS IN EXCHANGE FOR THE WARRANT OR WARRANTS TO BE DIVIDED OR COMBINED IN
ACCORDANCE WITH SUCH NOTICE.


 


(C)  THE COMPANY SHALL PREPARE, ISSUE AND DELIVER AT ITS OWN EXPENSE (OTHER THAN
TRANSFER TAXES) THE NEW WARRANT OR WARRANTS UNDER THIS SECTION 7.

 

5

--------------------------------------------------------------------------------


 


(D)  THE COMPANY AGREES TO MAINTAIN, AT ITS AFORESAID OFFICE, BOOKS FOR THE
REGISTRATION AND THE REGISTRATION OF TRANSFER OF THE WARRANTS.


 


(E)  IF, AT THE TIME OF THE SURRENDER OF THIS WARRANT IN CONNECTION WITH ANY
TRANSFER OF THIS WARRANT, THE TRANSFER OF THIS WARRANT SHALL NOT BE REGISTERED
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
UNDER APPLICABLE STATE SECURITIES OR BLUE SKY LAWS, THE COMPANY MAY REQUIRE, AS
A CONDITION OF ALLOWING SUCH TRANSFER (I) THAT THE HOLDER OR TRANSFEREE OF THIS
WARRANT, AS THE CASE MAY BE, FURNISH TO THE COMPANY A WRITTEN OPINION OF COUNSEL
(WHICH OPINION SHALL BE IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF
COUNSEL IN COMPARABLE TRANSACTIONS) TO THE EFFECT THAT SUCH TRANSFER MAY BE MADE
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS, (II) THAT THE HOLDER OR TRANSFEREE EXECUTE AND
DELIVER TO THE COMPANY AN INVESTMENT LETTER IN FORM AND SUBSTANCE ACCEPTABLE TO
THE COMPANY AND (III) THAT THE TRANSFEREE BE AN “ACCREDITED INVESTOR” AS DEFINED
IN RULE 501(A)(1), (A)(2), (A)(3), (A)(7), OR (A)(8) PROMULGATED UNDER THE
SECURITIES ACT OR A QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A(A)
UNDER THE SECURITIES ACT.


 


8.  NO RIGHTS AS SHAREHOLDER UNTIL EXERCISE.  THIS WARRANT DOES NOT ENTITLE THE
HOLDER TO ANY VOTING RIGHTS OR OTHER RIGHTS AS A SHAREHOLDER OF THE COMPANY
PRIOR TO THE EXERCISE HEREOF.  UPON THE SURRENDER OF THIS WARRANT AND THE
PAYMENT OF THE AGGREGATE EXERCISE PRICE (OR BY MEANS OF A CASHLESS EXERCISE, IF
APPLICABLE), THE WARRANT SHARES SO PURCHASED SHALL BE AND BE DEEMED TO BE ISSUED
TO SUCH HOLDER AS THE RECORD OWNER OF SUCH SHARES AS OF THE CLOSE OF BUSINESS ON
THE LATER OF THE DATE OF SUCH SURRENDER OR PAYMENT.


 


9.  LOSS, THEFT, DESTRUCTION OR MUTILATION OF WARRANT.  THE COMPANY COVENANTS
THAT UPON RECEIPT BY THE COMPANY OF EVIDENCE REASONABLY SATISFACTORY TO IT OF
THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THIS WARRANT OR ANY STOCK
CERTIFICATE RELATING TO THE WARRANT SHARES, AND IN CASE OF LOSS, THEFT OR
DESTRUCTION, OF INDEMNITY OR SECURITY REASONABLY SATISFACTORY TO IT (WHICH, IN
THE CASE OF THE WARRANT, SHALL NOT INCLUDE THE POSTING OF ANY BOND), AND UPON
SURRENDER AND CANCELLATION OF SUCH WARRANT OR STOCK CERTIFICATE, IF MUTILATED,
THE COMPANY WILL MAKE AND DELIVER A NEW WARRANT OR STOCK CERTIFICATE OF LIKE
TENOR AND DATED AS OF SUCH CANCELLATION, IN LIEU OF SUCH WARRANT OR STOCK
CERTIFICATE.


 


10.  SATURDAYS, SUNDAYS, HOLIDAYS, ETC.  IF THE LAST OR APPOINTED DAY FOR THE
TAKING OF ANY ACTION OR THE EXPIRATION OF ANY RIGHT REQUIRED OR GRANTED HEREIN
SHALL BE A SATURDAY, SUNDAY OR A LEGAL HOLIDAY, THEN SUCH ACTION MAY BE TAKEN OR
SUCH RIGHT MAY BE EXERCISED ON THE NEXT SUCCEEDING DAY NOT A SATURDAY, SUNDAY OR
LEGAL HOLIDAY.


 


11.  ADJUSTMENTS OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.


 


(A)  STOCK SPLITS, ETC.  THE NUMBER AND KIND OF SECURITIES PURCHASABLE UPON THE
EXERCISE OF THIS WARRANT AND THE EXERCISE PRICE SHALL BE SUBJECT TO ADJUSTMENT
FROM TIME TO TIME UPON THE HAPPENING OF ANY OF THE FOLLOWING.  IN CASE THE
COMPANY SHALL (I) PAY A DIVIDEND IN SHARES OF COMMON STOCK OR MAKE A
DISTRIBUTION IN SHARES OF COMMON STOCK TO HOLDERS OF ITS OUTSTANDING COMMON
STOCK, (II) SUBDIVIDE ITS OUTSTANDING SHARES OF COMMON STOCK INTO A GREATER
NUMBER OF SHARES, (III) COMBINE ITS OUTSTANDING SHARES OF COMMON STOCK INTO A
SMALLER NUMBER OF SHARES OF COMMON STOCK, OR (IV) ISSUE ANY

 

6

--------------------------------------------------------------------------------


 


SHARES OF ITS CAPITAL STOCK IN A RECLASSIFICATION OF THE COMMON STOCK, THEN THE
NUMBER OF WARRANT SHARES PURCHASABLE UPON EXERCISE OF THIS WARRANT IMMEDIATELY
PRIOR THERETO SHALL BE ADJUSTED SO THAT THE HOLDER SHALL BE ENTITLED TO RECEIVE
THE KIND AND NUMBER OF WARRANT SHARES OR OTHER SECURITIES OF THE COMPANY WHICH
IT WOULD HAVE OWNED OR HAVE BEEN ENTITLED TO RECEIVE HAD SUCH WARRANT BEEN
EXERCISED IN ADVANCE THEREOF.  UPON EACH SUCH ADJUSTMENT OF THE KIND AND NUMBER
OF WARRANT SHARES OR OTHER SECURITIES OF THE COMPANY WHICH ARE PURCHASABLE
HEREUNDER, THE HOLDER SHALL THEREAFTER BE ENTITLED TO PURCHASE THE NUMBER OF
WARRANT SHARES OR OTHER SECURITIES RESULTING FROM SUCH ADJUSTMENT AT AN EXERCISE
PRICE PER WARRANT SHARE OR OTHER SECURITY OBTAINED BY MULTIPLYING THE EXERCISE
PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT BY THE NUMBER OF WARRANT
SHARES PURCHASABLE PURSUANT HERETO IMMEDIATELY PRIOR TO SUCH ADJUSTMENT AND
DIVIDING BY THE NUMBER OF WARRANT SHARES OR OTHER SECURITIES OF THE COMPANY THAT
ARE PURCHASABLE PURSUANT HERETO IMMEDIATELY AFTER SUCH ADJUSTMENT.  AN
ADJUSTMENT MADE PURSUANT TO THIS PARAGRAPH SHALL BECOME EFFECTIVE IMMEDIATELY
AFTER THE EFFECTIVE DATE OF SUCH EVENT RETROACTIVE TO THE RECORD DATE, IF ANY,
FOR SUCH EVENT.


 


(B)  ANTI-DILUTION PROVISIONS.   DURING THE EXERCISE PERIOD, THE EXERCISE PRICE
SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME AS PROVIDED IN THIS
SECTION 11(B).  IN THE EVENT THAT ANY ADJUSTMENT OF THE EXERCISE PRICE AS
REQUIRED HEREIN RESULTS IN A FRACTION OF A CENT, SUCH EXERCISE PRICE SHALL BE
ROUNDED UP OR DOWN TO THE NEAREST CENT.


 

(i)  Adjustment of Exercise Price.  If and whenever the Company issues or sells,
or in accordance with Section 11(b)(ii) hereof is deemed to have issued or sold,
any shares of Common Stock for an effective consideration per share of less than
the then Exercise Price or for no consideration (such lower price, the “Base
Share Price” and such issuances collectively, a “Dilutive Issuance”), then, (a)
from the Initial Exercise Date until the 1 year anniversary of the Effective
Date (if the Registration Statement is unavailable for use by the Holder during
such period, such period shall be extended for such number of unavailable days),
the Exercise Price shall be reduced to a price equal to 110% of the Base Share
Price and (b) after the 1 year anniversary of the Effective Date (as extended in
clause (a) above), the Exercise Price shall be reduced by multiplying the
Exercise Price by a fraction, the numerator of which is the number of shares of
Common Stock issued and outstanding immediately prior to the Dilutive Issuance
plus the number of shares of Common Stock which the offering price for such
Dilutive Issuance would purchase at the then Exercise Price, and the denominator
of which shall be the sum of the number of shares of Common Stock issued and
outstanding immediately prior to the Dilutive Issuance plus the number of shares
of Common Stock so issued or issuable in connection with the Dilutive Issuance. 
Notwithstanding anything herein to the contrary, in no event shall the Exercise
Price be adjusted under this Section 2(b) to less than $8.50, subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.  Such adjustment shall be made whenever shares of
Common Stock or Common Stock Equivalents are issued.

 

7

--------------------------------------------------------------------------------


 

(ii)  Effect on Exercise Price of Certain Events.  For purposes of determining
the adjusted Exercise Price under Section 11(b) hereof, the following will be
applicable:

 

(A)  Issuance of Rights or Options.  If the Company in any manner issues or
grants any warrants, rights or options, whether or not immediately exercisable,
to subscribe for or to purchase Common Stock or Common Stock Equivalents (such
warrants, rights and options to purchase Common Stock or Common Stock
Equivalents are hereinafter referred to as “Options”) and the effective price
per share for which Common Stock is issuable upon the exercise of such Options
is less than the Exercise Price (“Below Base Price Options”), then the maximum
total number of shares of Common Stock issuable upon the exercise of all such
Below Base Price Options (assuming full exercise, conversion or exchange of
Common Stock Equivalents, if applicable) will, as of the date of the issuance or
grant of such Below Base Price Options, be deemed to be outstanding and to have
been issued and sold by the Company for such price per share and the maximum
consideration payable to the Company upon such exercise (assuming full exercise,
conversion or exchange of Common Stock Equivalents, if applicable) will be
deemed to have been received by the Company.  For purposes of the preceding
sentence, the “effective price per share for which Common Stock is issuable upon
the exercise of such Below Base Price Options” is determined by dividing (i) the
total amount, if any, received or receivable by the Company as consideration for
the issuance or granting of all such Below Base Price Options, plus the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the exercise of all such Below Base Price Options, plus, in the case of
Common Stock Equivalents issuable upon the exercise of such Below Base Price
Options, the minimum aggregate amount of additional consideration payable upon
the exercise, conversion or exchange thereof at the time such Common Stock
Equivalents first become exercisable, convertible or exchangeable, by (ii) the
maximum total number of shares of Common Stock issuable upon the exercise of all
such Below Base Price Options (assuming full conversion of Common Stock
Equivalents, if applicable).  No further adjustment to the Exercise Price will
be made upon the actual issuance of such Common Stock upon the exercise of such
Below Base Price Options or upon the exercise, conversion or exchange of Common
Stock Equivalents issuable upon exercise of such Below Base Price Options.

 

(B)  Issuance of Common Stock Equivalents. If the Company in any manner issues
or sells any Common Stock Equivalents, whether or not immediately convertible
(other than where the same are issuable upon the exercise of Options) and the
effective price per share for which Common Stock is issuable upon such exercise,
conversion or exchange is less than the Exercise Price, then the maximum total
number

 

8

--------------------------------------------------------------------------------


 

of shares of Common Stock issuable upon the exercise, conversion or exchange of
all such Common Stock Equivalents will, as of the date of the issuance of such
Common Stock Equivalents, be deemed to be outstanding and to have been issued
and sold by the Company for such price per share and the maximum consideration
payable to the Company upon such exercise (assuming full exercise, conversion or
exchange of Common Stock Equivalents, if applicable) will be deemed to have been
received by the Company.  For the purposes of the preceding sentence, the
“effective price per share for which Common Stock is issuable upon such
exercise, conversion or exchange” is determined by dividing (i) the total
amount, if any, received or receivable by the Company as consideration for the
issuance or sale of all such Common Stock Equivalents, plus the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the exercise, conversion or exchange thereof at the time such Common Stock
Equivalents first become exercisable, convertible or exchangeable, by (ii) the
maximum total number of shares of Common Stock issuable upon the exercise,
conversion or exchange of all such Common Stock Equivalents.  No further
adjustment to the Exercise Price will be made upon the actual issuance of such
Common Stock upon exercise, conversion or exchange of such Common Stock
Equivalents.

 

(C)  Change in Option Price or Conversion Rate.  If there is a change at any
time in (i) the amount of additional consideration payable to the Company upon
the exercise of any Options; (ii) the amount of additional consideration, if
any, payable to the Company upon the exercise, conversion or exchange of any
Common Stock Equivalents; or (iii) the rate at which any Common Stock
Equivalents are convertible into or exchangeable for Common Stock (in each such
case, other than under or by reason of provisions designed to protect against
dilution), the Exercise Price in effect at the time of such change will be
readjusted to the Exercise Price which would have been in effect at such time
had such Options or Common Stock Equivalents still outstanding provided for such
changed additional consideration or changed conversion rate, as the case may be,
at the time initially granted, issued or sold.

 

(D)  Calculation of Consideration Received.  If any Common Stock, Options or
Common Stock Equivalents are issued, granted or sold for cash, the consideration
received therefor for purposes of this Warrant will be the amount received by
the Company therefor, before deduction of reasonable commissions, underwriting
discounts or allowances or other reasonable expenses paid or incurred by the
Company in connection with such issuance, grant or sale.  In case any Common
Stock, Options or Common Stock Equivalents are issued or sold for a
consideration part or all of which shall be other than cash, the amount of the
consideration other than cash received by the Company will be the fair market
value of such consideration, except where such consideration

 

9

--------------------------------------------------------------------------------


 

consists of securities, in which case the amount of consideration received by
the Company will be the fair market value (closing price, if traded on any
market) thereof as of the date of receipt.  In case any Common Stock, Options or
Common Stock Equivalents are issued in connection with any merger or
consolidation in which the Company is the surviving corporation, the amount of
consideration therefor will be deemed to be the fair market value of such
portion of the net assets and business of the non-surviving corporation as is
attributable to such Common Stock, Options or Common Stock Equivalents, as the
case may be.  The fair market value of any consideration other than cash or
securities will be determined in good faith by an investment banker or other
appropriate expert of national reputation selected by the Company and reasonably
acceptable to the holder hereof, with the costs of such appraisal to be borne by
the Company.

 

(E)  Exceptions to Adjustment of Exercise Price.  Notwithstanding the foregoing,
no adjustment will be made under this Section 11(b) in respect of an Exempt
Issuance.

 

(F)  Readjustment of Exercise Price.  In the event that the Exercise Price shall
have been reduced pursuant to the provisions of this Section 11(b) but no Common
Stock of the Company was actually or could in the future be issued in a Dilutive
Issuance, then the Exercise Price shall be increased by the same amount that it
was initially reduced.

 


(C)                                  OFFERINGS OF OTHER PROPERTY TO COMMON STOCK
HOLDERS.  IF THE COMPANY, AT ANY TIME PRIOR TO THE TERMINATION DATE, SHALL
DISTRIBUTE TO ALL HOLDERS OF COMMON STOCK (AND NOT TO HOLDERS OF THE WARRANTS)
EVIDENCES OF ITS INDEBTEDNESS OR ASSETS OR RIGHTS OR WARRANTS TO SUBSCRIBE FOR
OR PURCHASE ANY SECURITY OTHER THAN THE COMMON STOCK (WHICH SHALL BE SUBJECT TO
SECTION 11(A)(I)), THEN IN EACH SUCH CASE THE EXERCISE PRICE SHALL BE ADJUSTED
BY MULTIPLYING THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO THE RECORD DATE
FIXED FOR DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE SUCH DISTRIBUTION BY
A FRACTION OF WHICH THE DENOMINATOR SHALL BE THE CLOSING PRICE DETERMINED AS OF
THE RECORD DATE MENTIONED ABOVE, AND OF WHICH THE NUMERATOR SHALL BE SUCH
CLOSING PRICE ON SUCH RECORD DATE LESS THE THEN PER SHARE FAIR MARKET VALUE AT
SUCH RECORD DATE OF THE PORTION OF SUCH ASSETS OR EVIDENCE OF INDEBTEDNESS SO
DISTRIBUTED APPLICABLE TO ONE OUTSTANDING SHARE OF THE COMMON STOCK AS
DETERMINED BY THE BOARD OF DIRECTORS IN GOOD FAITH.  IN EITHER CASE THE
ADJUSTMENTS SHALL BE DESCRIBED IN A STATEMENT PROVIDED TO THE HOLDERS OF THE
PORTION OF ASSETS OR EVIDENCES OF INDEBTEDNESS SO DISTRIBUTED OR SUCH
SUBSCRIPTION RIGHTS APPLICABLE TO ONE SHARE OF COMMON STOCK.  SUCH ADJUSTMENT
SHALL BE MADE WHENEVER ANY SUCH DISTRIBUTION IS MADE AND SHALL BECOME EFFECTIVE
IMMEDIATELY AFTER THE RECORD DATE MENTIONED ABOVE.


 


(D)                                 MINIMUM ADJUSTMENT OF EXERCISE PRICE.  NO
ADJUSTMENT OF THE EXERCISE PRICE SHALL BE MADE IN AN AMOUNT OF LESS THAN 1% OF
THE EXERCISE PRICE IN EFFECT AT THE TIME SUCH ADJUSTMENT IS OTHERWISE REQUIRED
TO BE MADE, BUT ANY SUCH LESSER ADJUSTMENT SHALL BE CARRIED FORWARD AND SHALL BE
MADE AT THE TIME AND TOGETHER WITH THE NEXT

 

10

--------------------------------------------------------------------------------


 


SUBSEQUENT ADJUSTMENT WHICH, TOGETHER WITH ANY ADJUSTMENTS SO CARRIED FORWARD,
SHALL AMOUNT TO NOT LESS THAN 1% OF SUCH EXERCISE PRICE.


 


12.  REORGANIZATION, RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF
ASSETS.  IN CASE THE COMPANY SHALL REORGANIZE ITS CAPITAL, RECLASSIFY ITS
CAPITAL STOCK, CONSOLIDATE OR MERGE WITH OR INTO ANOTHER CORPORATION (WHERE THE
COMPANY IS NOT THE SURVIVING CORPORATION OR WHERE THERE IS A CHANGE IN OR
DISTRIBUTION WITH RESPECT TO THE COMMON STOCK OF THE COMPANY), OR SELL, TRANSFER
OR OTHERWISE DISPOSE OF ITS PROPERTY, ASSETS OR BUSINESS TO ANOTHER CORPORATION
AND, PURSUANT TO THE TERMS OF SUCH REORGANIZATION, RECLASSIFICATION, MERGER,
CONSOLIDATION OR DISPOSITION OF ASSETS, SHARES OF COMMON STOCK OF THE SUCCESSOR
OR ACQUIRING CORPORATION, OR ANY CASH, SHARES OF STOCK OR OTHER SECURITIES OR
PROPERTY OF ANY NATURE WHATSOEVER (INCLUDING WARRANTS OR OTHER SUBSCRIPTION OR
PURCHASE RIGHTS) IN ADDITION TO OR IN LIEU OF COMMON STOCK OF THE SUCCESSOR OR
ACQUIRING CORPORATION (“OTHER PROPERTY”), ARE TO BE RECEIVED BY OR DISTRIBUTED
TO THE HOLDERS OF COMMON STOCK OF THE COMPANY, THEN THE HOLDER SHALL HAVE THE
RIGHT THEREAFTER TO RECEIVE, AT THE OPTION OF THE HOLDER, UPON EXERCISE OF THIS
WARRANT, THE NUMBER OF SHARES OF COMMON STOCK OF THE SUCCESSOR OR ACQUIRING
CORPORATION OR OF THE COMPANY, IF IT IS THE SURVIVING CORPORATION, AND OTHER
PROPERTY RECEIVABLE UPON OR AS A RESULT OF SUCH REORGANIZATION,
RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF ASSETS BY A HOLDER OF
THE NUMBER OF SHARES OF COMMON STOCK FOR WHICH THIS WARRANT IS EXERCISABLE
IMMEDIATELY PRIOR TO SUCH EVENT. IN THE CASE OF ANY SUCH REORGANIZATION,
RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF ASSETS, THE SUCCESSOR
OR ACQUIRING CORPORATION (IF OTHER THAN THE COMPANY) AND, IF AN ENTITY DIFFERENT
FROM THE SUCCESSOR OR ACQUIRING ENTITY, THE ENTITY WHOSE CAPITAL STOCK OR ASSETS
THE HOLDERS OF THE COMMON STOCK OF THE COMPANY ARE ENTITLED TO RECEIVE AS A
RESULT OF SUCH CONSOLIDATION, MERGER OR SALE OR CONVEYANCE, SHALL EXPRESSLY
ASSUME THE DUE AND PUNCTUAL OBSERVANCE AND PERFORMANCE OF EACH AND EVERY
COVENANT AND CONDITION OF THIS WARRANT TO BE PERFORMED AND OBSERVED BY THE
COMPANY AND ALL THE OBLIGATIONS AND LIABILITIES HEREUNDER, SUBJECT TO SUCH
MODIFICATIONS AS MAY BE DEEMED APPROPRIATE (AS DETERMINED IN GOOD FAITH BY
RESOLUTION OF THE BOARD OF DIRECTORS OF THE COMPANY) IN ORDER TO PROVIDE FOR
ADJUSTMENTS OF WARRANT SHARES FOR WHICH THIS WARRANT IS EXERCISABLE WHICH SHALL
BE AS NEARLY EQUIVALENT AS PRACTICABLE TO THE ADJUSTMENTS PROVIDED FOR IN THIS
SECTION 12.  FOR PURPOSES OF THIS SECTION 12, “COMMON STOCK OF THE SUCCESSOR OR
ACQUIRING CORPORATION” SHALL INCLUDE STOCK OF SUCH CORPORATION OF ANY CLASS
WHICH IS NOT PREFERRED AS TO DIVIDENDS OR ASSETS OVER ANY OTHER CLASS OF STOCK
OF SUCH CORPORATION AND WHICH IS NOT SUBJECT TO REDEMPTION AND SHALL ALSO
INCLUDE ANY EVIDENCES OF INDEBTEDNESS, SHARES OF STOCK OR OTHER SECURITIES WHICH
ARE CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY SUCH STOCK, EITHER IMMEDIATELY OR
UPON THE ARRIVAL OF A SPECIFIED DATE OR THE HAPPENING OF A SPECIFIED EVENT AND
ANY WARRANTS OR OTHER RIGHTS TO SUBSCRIBE FOR OR PURCHASE ANY SUCH STOCK.  THE
FOREGOING PROVISIONS OF THIS SECTION 12 SHALL SIMILARLY APPLY TO SUCCESSIVE
REORGANIZATIONS, RECLASSIFICATIONS, MERGERS, CONSOLIDATIONS OR DISPOSITION OF
ASSETS.


 


13.  VOLUNTARY ADJUSTMENT BY THE COMPANY.  THE COMPANY MAY AT ANY TIME DURING
THE TERM OF THIS WARRANT REDUCE THE THEN CURRENT EXERCISE PRICE TO ANY AMOUNT
AND FOR ANY PERIOD OF TIME DEEMED APPROPRIATE BY THE BOARD OF DIRECTORS OF THE
COMPANY.


 


14.  NOTICE OF ADJUSTMENT.  WHENEVER THE NUMBER OF WARRANT SHARES OR NUMBER OR
KIND OF SECURITIES OR OTHER PROPERTY PURCHASABLE UPON THE EXERCISE OF THIS
WARRANT OR THE EXERCISE PRICE IS ADJUSTED, AS HEREIN PROVIDED, THE COMPANY SHALL
GIVE NOTICE THEREOF TO THE HOLDER, WHICH NOTICE SHALL STATE THE NUMBER OF
WARRANT SHARES (AND OTHER SECURITIES OR PROPERTY) PURCHASABLE

 

11

--------------------------------------------------------------------------------


 


UPON THE EXERCISE OF THIS WARRANT AND THE EXERCISE PRICE OF SUCH WARRANT SHARES
(AND OTHER SECURITIES OR PROPERTY) AFTER SUCH ADJUSTMENT, SETTING FORTH A BRIEF
STATEMENT OF THE FACTS REQUIRING SUCH ADJUSTMENT AND SETTING FORTH THE
COMPUTATION BY WHICH SUCH ADJUSTMENT WAS MADE.


 


15.  NOTICE OF CORPORATE ACTION.  IF AT ANY TIME:


 

(a)  the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or other distribution, or any
right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class or any other securities or property, or to receive any
other right, or

 

(b)  there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,

 

(c)  there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

then, in any one or more of such cases, the Company shall use its best efforts
to give to Holder (i) at least 20 days’ prior written notice of the date on
which a record date shall be selected for such dividend, distribution or right
or for determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
liquidation or winding up, and (ii) in the case of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up, at least 20 days’ prior written notice
of the date when the same shall take place.  Such notice in accordance with the
foregoing clause also shall specify (i) the date on which any such record is to
be taken for the purpose of such dividend, distribution or right, the date on
which the holders of Common Stock shall be entitled to any such dividend,
distribution or right, and the amount and character thereof, and (ii) the date
on which any such reorganization, reclassification, merger, consolidation, sale,
transfer, disposition, dissolution, liquidation or winding up is to take place
and the time, if any such time is to be fixed, as of which the holders of Common
Stock shall be entitled to exchange their Warrant Shares for securities or other
property deliverable upon such disposition, dissolution, liquidation or winding
up.  Each such written notice shall be sufficiently given if addressed to Holder
at the last address of Holder appearing on the books of the Company and
delivered in accordance with Section 17(d).  In no case shall lack of notice
under the terms of this provision invalidate any action taken by the Company.

 


16.  AUTHORIZED SHARES.  THE COMPANY COVENANTS THAT DURING THE PERIOD THE
WARRANT IS OUTSTANDING, IT WILL RESERVE FROM ITS AUTHORIZED AND UNISSUED COMMON
STOCK A SUFFICIENT NUMBER OF SHARES TO PROVIDE FOR THE ISSUANCE OF THE WARRANT
SHARES UPON THE EXERCISE OF ANY PURCHASE RIGHTS UNDER THIS WARRANT.  THE COMPANY
FURTHER COVENANTS THAT ITS ISSUANCE OF THIS WARRANT SHALL CONSTITUTE FULL
AUTHORITY TO ITS OFFICERS WHO ARE CHARGED WITH THE DUTY OF EXECUTING STOCK
CERTIFICATES TO EXECUTE AND ISSUE THE NECESSARY CERTIFICATES FOR THE WARRANT
SHARES UPON THE EXERCISE OF THE PURCHASE RIGHTS UNDER THIS WARRANT.  THE COMPANY
WILL TAKE ALL SUCH REASONABLE ACTION AS MAY BE NECESSARY TO ASSURE THAT SUCH
WARRANT SHARES MAY BE ISSUED AS

 

12

--------------------------------------------------------------------------------


 


PROVIDED HEREIN WITHOUT VIOLATION OF ANY APPLICABLE LAW OR REGULATION, OR OF ANY
REQUIREMENTS OF THE TRADING MARKET UPON WHICH THE COMMON STOCK MAY BE LISTED.


 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 


17.  MISCELLANEOUS.


 


(A)  JURISDICTION.  ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE DETERMINED IN ACCORDANCE
WITH THE PROVISIONS OF THE PURCHASE AGREEMENT.


 


(B)  RESTRICTIONS.  THE HOLDER ACKNOWLEDGES THAT THE WARRANT SHARES ACQUIRED
UPON THE EXERCISE OF THIS WARRANT, IF NOT REGISTERED, WILL HAVE RESTRICTIONS
UPON RESALE IMPOSED BY STATE AND FEDERAL SECURITIES LAWS.


 


(C)  NONWAIVER AND EXPENSES.  NO COURSE OF DEALING OR ANY DELAY OR FAILURE TO
EXERCISE ANY RIGHT HEREUNDER ON THE PART OF HOLDER SHALL OPERATE AS A WAIVER OF
SUCH RIGHT OR OTHERWISE PREJUDICE HOLDER’S RIGHTS, POWERS OR REMEDIES,
NOTWITHSTANDING ALL RIGHTS HEREUNDER TERMINATE ON THE TERMINATION DATE.  IF THE
COMPANY WILLFULLY AND KNOWINGLY FAILS TO COMPLY WITH ANY PROVISION OF THIS
WARRANT, WHICH RESULTS IN ANY MATERIAL DAMAGES TO THE HOLDER, THE COMPANY SHALL
PAY TO HOLDER SUCH AMOUNTS AS SHALL BE SUFFICIENT TO COVER ANY COSTS AND
EXPENSES INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEYS’ FEES, INCLUDING
THOSE OF APPELLATE PROCEEDINGS, INCURRED BY HOLDER IN COLLECTING ANY AMOUNTS DUE
PURSUANT HERETO OR IN OTHERWISE ENFORCING ANY OF ITS RIGHTS, POWERS OR REMEDIES
HEREUNDER.


 


(D)  NOTICES.  ANY NOTICE, REQUEST OR OTHER DOCUMENT REQUIRED OR PERMITTED TO BE
GIVEN OR DELIVERED TO THE HOLDER BY THE COMPANY SHALL BE DELIVERED IN ACCORDANCE
WITH THE NOTICE PROVISIONS OF THE PURCHASE AGREEMENT.

 

13

--------------------------------------------------------------------------------


 


(E)  LIMITATION OF LIABILITY.  NO PROVISION HEREOF, IN THE ABSENCE OF ANY
AFFIRMATIVE ACTION BY HOLDER TO EXERCISE THIS WARRANT OR PURCHASE WARRANT
SHARES, AND NO ENUMERATION HEREIN OF THE RIGHTS OR PRIVILEGES OF HOLDER, SHALL
GIVE RISE TO ANY LIABILITY OF HOLDER FOR THE PURCHASE PRICE OF ANY COMMON STOCK
OR AS A STOCKHOLDER OF THE COMPANY, WHETHER SUCH LIABILITY IS ASSERTED BY THE
COMPANY OR BY CREDITORS OF THE COMPANY.


 


(F)  REMEDIES.  HOLDER, IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, WILL BE ENTITLED TO SPECIFIC
PERFORMANCE OF ITS RIGHTS UNDER THIS WARRANT.  THE COMPANY AGREES THAT MONETARY
DAMAGES WOULD NOT BE ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF A
BREACH BY IT OF THE PROVISIONS OF THIS WARRANT AND HEREBY AGREES TO WAIVE THE
DEFENSE IN ANY ACTION FOR SPECIFIC PERFORMANCE THAT A REMEDY AT LAW WOULD BE
ADEQUATE.


 


(G)  SUCCESSORS AND ASSIGNS.  SUBJECT TO APPLICABLE SECURITIES LAWS, THIS
WARRANT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE SUCCESSORS OF THE COMPANY AND THE SUCCESSORS
AND PERMITTED ASSIGNS OF HOLDER.  THE PROVISIONS OF THIS WARRANT ARE INTENDED TO
BE FOR THE BENEFIT OF ALL HOLDERS FROM TIME TO TIME OF THIS WARRANT AND SHALL BE
ENFORCEABLE BY ANY SUCH HOLDER OR HOLDER OF WARRANT SHARES.


 


(H)  AMENDMENT.  THIS WARRANT MAY BE MODIFIED OR AMENDED OR THE PROVISIONS
HEREOF WAIVED WITH THE WRITTEN CONSENT OF THE COMPANY AND THE HOLDER.


 


(I)  SEVERABILITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS WARRANT SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS WARRANT SHALL BE PROHIBITED BY OR INVALID UNDER
APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISIONS
OR THE REMAINING PROVISIONS OF THIS WARRANT.


 


(J)  HEADINGS.  THE HEADINGS USED IN THIS WARRANT ARE FOR THE CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT, FOR ANY PURPOSE, BE DEEMED A PART OF THIS WARRANT.


 

********************

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

 

Dated:  March           , 2005

 

 

 

IMPLANT SCIENCES CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

A. J. Armini

 

 

Title:

President and CEO

 

15

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

To:                              Implant Sciences Corporation

 

(1)  The undersigned hereby elects to purchase                  Warrant Shares
of the Company pursuant to the terms of the attached Warrant (only if exercised
in full), and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.

 

(2)  Payment shall take the form of (check applicable box):

 

o in lawful money of the United States; or

 

o the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 3(d), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 3(d).

 

(3)  Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

 

 

The Warrant Shares shall be delivered to the following:

 

 

(4)  Accredited Investor.  The undersigned is an “accredited investor” as
defined in Regulation D under the Securities Act of 1933, as amended.

 

 

[PURCHASER]

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

                                                                                              
whose address is

 

                                                                                                                              .

 

 

Dated:                              ,               

 

 

Holder’s Signature:

 

 

 

 

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

--------------------------------------------------------------------------------